Citation Nr: 0607503	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-20 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from July 1980 to March 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the veteran's claim for service 
connection for DDD and assigned a 10 percent rating.  After 
the veteran appealed for a higher rating, a Decision Review 
Officer (DRO) in Roanoke, Virginia, where the veteran's case 
had been transferred, increased the evaluation to 20 percent 
in a January 2003 decision and supplemental statement of the 
case (SSOC).  In a January 2003 letter, the veteran asked for 
an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (a veteran is presumed to be seeking the maximum 
possible rating unless he expressly indicates otherwise).  
The Board notes in this regard, however, that, in 
communication received from the veteran in January 2005, the 
veteran specifically indicated that he believed a 40 percent 
rating was appropriate for his service-connected DDD.  

This case was Remanded by the Board in December 2004 to 
provide the veteran with due process and to develop 
additional medical evidence.  

Unfortunately, for the reasons explained below, the claim 
must again be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C. VA will notify you if 
further action is required on your part.


REMAND

The December 2004 Remand requested the AMC to (1) clarify 
whether the veteran still desires a Travel Board hearing 
concerning the issue on appeal, (2) request that the veteran 
provide the names and addresses of recent sources and 
approximate dates of treatment or evaluation of his DDD and 
to obtain the records of any treatment identified by the 
veteran, and (3) schedule the veteran for orthopedic and 
neurological examinations to obtain a current evaluation of 
his DDD.  

The record indicates that the AMC wrote the veteran in 
December 2004 requesting the information noted in the Remand.  
In addition, the veteran was scheduled for VA examinations in 
October 2005, but he failed to report for the examinations.  

Although the veteran has written the AMC and the Board 
multiple times since the AMC's December 2004 letter, he has 
not fully responded to the request for additional 
information.  Nor has he provided good cause for failing to 
report for the scheduled examinations or indicated his 
willingness to report for another examination.  Nevertheless, 
in a letter received by the AMC in January 2006, the veteran 
stated that he had been evaluated for his service-connected 
back disability in a VA clinic in December 2005.  However, no 
record of that treatment or any other recent medical 
treatment has been received.  Because VA treatment records 
are deemed to be constructively of record, the Board is 
required by law to obtain the treatment records identified by 
the veteran prior to final consideration of his appeal.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In light of the fact that this case must again be Remanded, 
the Board believes that the veteran should be given an 
additional opportunity to respond to the AMC's previous 
information requests and he should again be scheduled for 
orthopedic and neurological examinations.  As was pointed out 
in the November 2005 supplemental statement of the case, the 
regulations require that when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2005).  

Accordingly, the case is regrettably again REMANDED to the 
AMC for the following actions:

1.  The AMC should also ask the veteran 
to clarify whether his December 2003 
withdrawal of his request for a hearing 
as to his left ear hearing loss claim 
applies, as well, to his claim for a 
higher initial rating for his DDD.  If he 
still desires a hearing on the DDD issue, 
the AMC should schedule him for an 
appropriate hearing.  

2.  The AMC should also ask the veteran 
to provide the names and addresses of any 
private or other clinical sources and 
approximate dates of treatment or 
evaluation of his DDD since he traveled 
overseas, or any other treatment records 
that have not yet been associated with 
the claims file.  Ask him to complete and 
return the appropriate releases (VA Form 
21-4142s) for the medical records of any 
private care provider he identifies.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  If any treatment records 
are identified that are in the custody of 
a Federal department or agency, in 
particular, records from the VA clinic in 
Lorain, Ohio, take all necessary steps to 
obtain such records.

3.  After any additional information has 
been associated with the claims file, 
schedule the veteran for an orthopedic 
examination to assess the severity of his 
service-connected DDD.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.  

The examiner should identify the 
underlying pathologic process.  

The examiner should opine as to whether 
there are or have been any incapacitating 
episodes or chronic orthopedic or 
neurological manifestations, as those 
terms are defined in Note 1 to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) and 
Diagnostic Code 5243 (2005).  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner should express an opinion as to 
whether pain, whether radiating or not, 
significantly limits functional ability 
during flare-ups or when the affected 
portion of the back is used repeatedly 
over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  

The examiner should determine whether 
there is limitation of motion in all 
planes of motion, measured to the nearest 
five degrees and, if less than the 
maximum ranges of motion specified in 
Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 
C.F.R. § 4.71a (2005), whether the ranges 
of motion found are normal and, if so, 
the examination must set forth an 
explanation of the reasons for such 
assessment.  

Also, the examiner should determine 
whether there is any ankylosis, and, if 
so, whether it is favorable or 
unfavorable, and whether there is any 
muscle spasm, guarding, or localized 
tenderness causing abnormality of gait or 
spinal contour.  

The examiner should also note whether 
there is muscle spasm on extreme forward 
bending, listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, or 
narrowing or irregularity of joint space.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

4.  Also schedule the veteran for a 
neurological examination to assess the 
severity of his service-connected DDD.  
The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  

The examiner should opine as to whether 
there are or have been any incapacitating 
episodes or chronic orthopedic or 
neurological manifestations, as those 
terms are defined in Note 1 to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) and 
Diagnostic Code 5243 (2005).  

The examiner should state whether the 
veteran experiences recurring attacks, 
and the degree of intermittent relief he 
experiences between those attacks, if 
any.  The examiner should also be asked 
if there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain.  If so, the examiner should state 
whether the sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  The examiner should further 
state whether any intervertebral disc 
syndrome that may be present results in 
incapacitating episodes (defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
and the frequency and total duration of 
any of those episodes.  

All other neurological manifestations of 
the service-connected DDD, to include any 
effect upon peripheral nerves of the 
lower extremities other than the sciatic 
nerve, should be recorded, to include 
recording the impact upon function and 
the degree of severity of such 
neurological impairment, if any.  

5.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim continues to be denied, send 
the veteran and his representative a 
supplemental statement of the case and 
give them time to respond.   

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

